UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4270



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RICHARD BLUNT, aka Bridgett Blunt,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:01-cr-00388-PMD-35)


Submitted:   July 8, 2008                 Decided:   July 23, 2008


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Gordon Baker, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    John Charles Duane, Eric John
Klumb, Assistant United States Attorneys, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard   Blunt    appeals   the   district    court’s        judgment

revoking his supervised release and sentencing him to twenty-four

months of imprisonment.       Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal but suggesting that Blunt should

have received notice that the district court was considering

imposing a sentence above the advisory guideline range and that the

sentence is unreasonable.      Blunt was advised of his right to file

a pro se supplemental brief, but he has not done so.              We affirm.

           Counsel suggests that Blunt was entitled to notice of the

district   court’s   intent    to   vary    upwardly    from   the       advisory

guideline range of eight to fourteen months. However, Rule 32.1 of

the Federal Rules of Criminal Procedure, which governs supervised

release    revocation   procedures,        does   not   contain      a    notice

requirement.   We therefore find that the district court committed

no significant procedural error by failing to provide notice.                 See

Gall v. United States, 128 S. Ct. 586, 597 (2007); United States v.

Leonard, 483 F.3d 635, 639 (9th Cir. 2007) (“In revoking supervised

release, the district court is not required to give the parties

notice that it is contemplating a sentence outside the Guidelines

range . . . .”); cf. Irizarry v. United States, 128 S. Ct. 2198,

2202-03 (2008) (holding that district court not required to provide




                                    - 2 -
notice of its intent to vary from guideline range under Fed. R.

Crim. P. 32(h), in original sentencing proceedings).

            Counsel   next   questions    whether    Blunt’s    sentence    is

reasonable.   While the sentence Blunt received is ten months above

the   advisory   sentencing    guideline    range,    it   is   within     the

applicable statutory maximum sentence. Moreover, our review of the

record leads us to conclude that the district court sufficiently

considered the statutory factors and explained its reasons for

imposing a sentence above the advisory guideline range.           See Gall,

128 S. Ct. at 597.      We therefore find that the sentence imposed

upon revocation of supervised release is not plainly unreasonable.

See United States v. Crudup, 461 F.3d 433, 438-39 (4th Cir. 2006)

(providing standard), cert. denied, 127 S. Ct. 1813 (2007); see

also United States v. Finley, __ F.3d __, __, 2008 WL 2574457, at

*5, *9 (4th Cir. June 30, 2008) (No. 07-4690).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm the district court’s judgment revoking

Blunt’s   supervised    release   and    imposing    a   twenty-four-month

sentence.    This court requires that counsel inform the client, in

writing, of the right to petition the Supreme Court of the United

States for further review.     If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to


                                  - 3 -
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 4 -